
	
		II
		111th CONGRESS
		2d Session
		S. 3837
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2010
			Mr. Risch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit the Secretary of Education from promulgating
		  regulations or guidance regarding gainful employment for purposes of titles I
		  or IV of the Higher Education Act of 1965.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Education for All
			 Act.
		2.No regulatory
			 authorityNotwithstanding any
			 other provision of law, the Secretary of Education may not use any Federal
			 funds for the promulgation of regulations or guidance regarding the meaning of
			 the term gainful employment in section 101, 102, or 481 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001, 1002, 1088).
		
